Citation Nr: 0525373	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether service connection 
is warranted.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:  Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1969.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 RO rating 
decision, which denied the veteran's claims of service 
connection for a psychiatric disorder and a back disorder.  

It is noted that in the rating decision, the RO reopened the 
veteran's claim of service connection for a psychiatric 
disorder, which it had previously denied in January 1970, and 
proceeded to adjudicate the claim on the merits.  
Notwithstanding the RO's determination to reopen the 
psychiatric disorder claim, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

The claims of entitlement to service connection for a 
psychiatric disorder, reopened herein below, and for a back 
disorder are being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative as to what further action is 
required on his part.


FINDING OF FACT

In an unappealed January 1970 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder; evidence received since the January 
1970 RO decision includes evidence that is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duties to notify and to assist a 
claimant.  Regulations implementing the VCAA are codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The Board will assume for the purposes of this 
decision that the liberalizing provisions of the VCAA are 
applicable to the veteran's claim to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in June 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO in a rating decision dated in 
January 1970 denied the veteran's claim of entitlement to 
service connection for a nervous disorder, on the basis that 
his nervous condition was of such nature that it was not 
considered a disability under VA law.  That is, the evidence 
disclosed that he had a passive aggressive personality, 
passive dependent type, which was held to be a constitutional 
or developmental abnormality that was not a disease or injury 
within the meaning of applicable law.  This rating decision 
is considered final, with the exception that the claim may be 
reopened if new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The last 
final disallowance of the veteran's claim in this case is the 
January 1970 rating decision.  As such, the Board will 
consider evidence submitted since this determination in order 
to ascertain whether that evidence is new and material to 
reopen the veteran's service connection claim.  

In the January 1970 decision, the RO considered the veteran's 
service medical and personnel records, a VA examination 
report, and a statement of the veteran.  The veteran entered 
service in September 1968.  Service medical records showed 
that in March 1969 he was seen with complaints of depression 
and anxiety.  The diagnosis was anxiety reaction.  He 
thereafter underwent extensive psychiatric evaluation at two 
different hospitals through June 1969.  In an initial 
psychiatric evaluation in May 1969, the diagnoses were 
neurotic depressive reaction (severe), rule out schizophrenic 
reaction and possible development of psychotic depressive 
reaction, and rule out organicity as a basis for current 
emotional disturbance.  He underwent further psychiatric 
evaluation in June 1969, and was diagnosed with passive 
aggressive personality, passive dependent type, chronic and 
severe.  He was recommended for an administrative separation 
due to his character and behavior disorder.  He was 
discharged from service in August 1969.  Later that month, in 
a statement received in connection with his claim for service 
connection, the veteran stated that his nervous condition had 
continued to give him difficulty.  A VA psychiatric 
examination report dated in October 1969 reflected a 
diagnosis of anxiety reaction, mild in a passive dependent 
personality structure.  

The evidence received since the RO's January 1970 decision 
includes VA medical records, private medical records, records 
from the Social Security Administration, and statements of 
the veteran and his wife.  Social Security Administration 
records reflect that the veteran was awarded disability 
benefits in 2002 based primarily on anxiety related 
disorders.  The private medical records to support that 
decision, as well as other private and VA records in the 
claims file, show that the veteran is currently being treated 
for dissociative identity disorder (formerly multiple 
personality disorder) with severe depression and recurrent 
suicidal ideation, and panic disorder (that could change 
depending on which personality has taken over).  In a March 
2002 statement, the veteran's private psychotherapist stated 
that she reviewed the veteran's service medical records and 
found inaccuracies therein.  In particular, she disagreed 
with the diagnoses the veteran received upon his military 
discharge.  In a May 2004 statement, a VA doctor summarized 
the veteran's psychiatric history, and noted the veteran's 
belief that had military clinicians recognized his 
dissociative identity disorder and initiated treatment then 
his life course could have been different and he would have 
been less functionally impaired.  
 
In various statements, the veteran and his wife indicate in 
effect that the onset of psychiatric symptoms was during his 
period of service and that the symptoms have persisted since 
service.  He described specific incidents during service and 
in the years since his discharge whereby he suffered "black 
outs" and his behavior became erratic.  These incidents 
allegedly took place during his period of service (he went on 
a buying spree and threatened people), in the early 1970s (he 
ransacked his home on one occasion and filed an insurance 
claim on "stolen" guns on another occasion), and in the mid 
1980s (he burned his truck and filed a fraudulent insurance 
claim that resulted in a court order to seek mental health 
treatment).  The veteran stated that he did not recall his 
actions in causing these incidents, once the episodes of his 
mental disorder had passed.  Thereafter, he indicated that he 
went to sleep as one personality and woke up as another 
personality.  At that point in the late 1980s, he was 
diagnosed with dissociative identity disorder (multiple 
personalities), for which he currently received treatment.  

In regard to the evidence submitted since the January 1970 RO 
decision, the Board finds that it was not previously before 
the RO in January 1970 and is neither cumulative nor 
redundant.  In contrast to the medical evidence previously 
considered, the new evidence shows that the veteran has a 
diagnosis of a psychiatric disorder (i.e., dissociative 
identity disorder) that is not considered a disorder of 
constitutional or developmental origin, which would preclude 
service connection.  Such was the basis of the prior final 
denial of the veteran's original claim.  

Additionally, the new evidence consists of a medical opinion 
by the veteran's psychotherapist that suggests that the 
veteran's military discharge diagnosis was incorrect, thus 
implying a relationship between the current psychiatric 
disorder and the veteran's period of service.  The statements 
of the veteran and his wife, describing in some detail the 
veteran's abnormal behaviors since service, as well as the 
psychiatric history reported by medical providers, suggests 
that the veteran's psychiatric symptoms have continued from 
the time of service to the present.  At the very least, the 
evidence contributes to a more complete picture of the 
veteran's mental status from the time of service.  As such, 
the new evidence is significant because it is probative of 
the issue of whether the veteran has a current psychiatric 
disorder that may have had an onset during service.  
Moreover, given that the statements of the veteran, to the 
effect that he has had psychiatric problems since service, 
are presumed credible, it appears that his current 
psychiatric disorder may be related back to service.    

In light of the fact that such medical evidence appears to 
support the veteran's contention that he has a psychiatric 
disorder that can be related back to his period of service, 
the Board finds that the additionally-received evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Thus, 
the Board finds that new and material evidence has been 
received since the January 1970 RO decision that denied 
service connection for a psychiatric disorder, and that the 
claim is reopened.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and to that extent only the appeal is granted.  


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, on a de novo basis, as well as his claim of 
entitlement to service connection for a back disorder, 
additional development is indicated. 

First, in regard to the psychiatric disorder, a preliminary 
review of the file indicates that the veteran currently has a 
diagnoses of dissociative identity disorder.  He alleges that 
the onset of his mental disorder was during his period of 
service.  Service medical records show that he was 
hospitalized with complaints of depression and anxiety.  He 
underwent psychiatric evaluations in May 1969 and June 1969 
and received various diagnoses.  His separation examination 
in July 1969 reflects a diagnosis of passive aggressive 
personality disorder, passive dependent type.  A VA 
examination in October 1969 reflects a similar diagnosis.  

The record does not contain any opinion probative of the 
issue of whether the veteran's current psychiatric disorder 
is related to his period of service.  To fulfill VA's duty to 
assist the veteran, the RO should arrange for the veteran to 
undergo an examination for the purpose of ascertaining the 
nature and etiology of his mental disability, based upon a 
complete and independent review of relevant in-service and 
post-service medical history.  38 U.S.C.A.§ 5103A(d).    

Prior to the examination, the RO should attempt to obtain any 
other additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, 
in connection with his claim filed in June 2001, the veteran 
submitted medical release forms for the RO to obtain 
psychiatric treatment records on his behalf from Advanced 
Counseling (for the period of 1989 to 1994 or 1995) and Dr. 
J.R. (for the period of 1994 to the present).  It does not 
appear that the RO has sought to obtain these particular 
records.  Nor does it appear that the RO has obtained 
treatment records from the Ann Arbor VA Medical Center 
(VAMC), which the veteran's representative in October 2003 
specifically requested the RO to obtain in support of the 
veteran's claim.  

Second, in regard to the back disorder, the veteran claims 
that the onset of his current back condition was during his 
period of service.  A preliminary review of the record shows 
that he currently has a diagnosis of degenerative disc 
disease of the lumbar spine, among other lower back findings.  
He was awarded Social Security disability benefits in 2002, 
in part due to disorders of the back.  Service medical 
records reflect that at the time of his enlistment physical 
examination in May 1968, the veteran reported a history of 
recurrent back pain, and a physician noted that the veteran 
had lumbosacral strain for which he was presently under 
medical care.  On physical examination, however, his spine 
was clinically evaluated as normal.  During service, the 
veteran was seen in February 1969 with complaints of low back 
pain intermittently for one year.  Lumbosacral X-rays were 
taken.  The impression was low back ache, probably strain.  
At the time of a separation physical examination in July 
1969, the veteran's spine was clinically evaluated as normal; 
however, it was noted that he had had several episodes of 
lumbosacral strain over the past two years [of which one of 
those years pre-existed service] for which he received 
treatment with analgesics and muscle relaxants, with no 
complications or sequelae.  There were no complaints, 
findings, or diagnosis of a back disorder at the time of an 
October 1969 VA examination.  

Other relevant considerations presented by the record include 
numerous private medical records that reflect complaints of 
and treatment for chronic low back pain ever since a March 
1999 motor vehicle accident.  The veteran did not return to 
work following the accident.  A private neurologist, R.S., 
M.D., indicated in a letter dated in February 2000 that he 
had reviewed various medical records and agreed with another 
doctor (Dr. C.) that the veteran's degenerative changes of 
the spine pre-existed his motor vehicle accident and were 
aggravated thereby.  (M.S., M.D., in a December 1999 report 
also referenced Dr. C's opinion.)   

The veteran has not been afforded an examination to determine 
the etiology of his back disorder, and such should be 
accomplished on remand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take all appropriate 
steps to obtain for association with the 
claims file, after receiving any 
necessary releases from the veteran, 
copies of treatment records relevant to 
evaluation of the veteran for psychiatric 
complaints from the following health care 
providers:  Ann Arbor VAMC, Advanced 
Counseling, and Dr. J.R. 

2.  The RO should arrange for the veteran 
to undergo appropriate VA examinations in 
order to ascertain the nature and etiology 
of his psychiatric disorder and back 
disorder.  The claims folder must be made 
available to and reviewed by the examiners 
in conjunction with the examinations.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination reports, and 
a complete rationale for all opinions 
expressed should be provided.  

(a)  Pertinent to the psychiatric 
disorder, the examiner should identify 
all presently existing psychiatric 
disorders, based upon the examination 
results and the review of the claims 
files.  The examiner's particular 
attention is directed to the service 
medical records relevant to psychiatric 
evaluation of the veteran.  The examiner 
should furnish an opinion as to whether 
it is more likely than not or less likely 
than not that any currently diagnosed 
psychiatric disorder had its onset during 
the veteran's period of active service 
from September 1968 to August 1969.  

(b)  Pertinent to the back disorder, the 
examiner should elicit from the veteran a 
history of back complaints and treatment 
prior to, during, and following service; 
furnish a diagnosis of any currently 
present back disorder; and render an 
opinion as to the likely date of onset 
and etiology of any diagnosed back 
disorder.  In that regard, the examiner's 
particular attention is directed to 
service medical records referencing a low 
back condition, as well as private 
medical evidence of low back treatment 
following a motor vehicle accident in 
March 1999 (such includes an opinion by 
R.S., M.D., in February 2000 that 
degeneration of the spine had pre-existed 
the motor vehicle accident).  With 
respect to furnishing an etiological 
opinion, the examiner should opine as to 
whether it is more likely than not or 
less likely than not that any currently 
diagnosed back disorder is related to the 
veteran's period of active service from 
September 1968 to August 1969.  If it is 
likely that the current diagnosis is 
related to service, the examiner should 
opine as to whether the evidence clearly 
and unmistakably shows that the diagnosed 
back disorder both i) existed prior to 
service, and ii) underwent no increase in 
severity beyond the natural progression 
of the condition during the veteran's 
period of service.  

3.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claims of service connection for 
a psychiatric disorder and a back 
disorder, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


